Citation Nr: 0948997	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  04-15 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In September 2004 and January 2006, the Board remanded this 
case so that a hearing before a traveling Veterans Law Judge 
could be scheduled at the RO.  The Veteran was most recently 
scheduled for a Travel Board hearing in May 2006, but the 
Veteran failed to report to that hearing.  See 38 C.F.R. § 
20.704 (2009).

In July 2007, the Board remanded this case for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board 
for further appellate action.


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record 
does not support a finding that the Veteran suffers from PTSD 
as a result of service.

2.  The Veteran did not engage in combat with the enemy, and 
there is no credible evidence corroborating his alleged 
stressors in service.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a June 2002 letter issued prior to the 
decision on appeal, and in March 2004 and July 2007 letters, 
the Veteran was provided notice regarding what information 
and evidence is needed to substantiate his claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  The July 2007 letter also advised 
the Veteran of how disability evaluations and effective dates 
are assigned, and the type of evidence which impacts those 
determinations.  A July 2008 letter requested additional 
information from the Veteran.  The case was last 
readjudicated in July 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment records, service personnel records, VA treatment 
records, a VA examination report, private treatment records, 
deck logs and historical information for the USS Fletcher, 
correspondence with the U.S. Army & Joint Services Records 
Research Center (JSRRC), and lay evidence.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument regarding his claim.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notices is not shown to have any effect on the 
case or to cause injury to the Veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of entitlement to service 
connection, there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV)); a link, established by 
medical evaluation, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that a veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of a veteran's 
service, a veteran's lay testimony may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2009).

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate a veteran's statement as 
to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the Veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he suffers from PTSD as a result of 
two stressor events that occurred while he was stationed on 
the USS Fletcher during his active service in the Navy.  For 
the first stressor event, he alleges that while located very 
close to shore just north of Nha Trang, Vietnam in December 
1968, his ship received small arms fire as he stood watch on 
the deck.  For the second stressor event, he alleges that 
while plane guarding for the USS Kitty Hawk in March 1969, 
his crew spent days searching for the bodies of lost pilots 
near Yankee Station in the Gulf of Tonkin (though the Veteran 
acknowledged in a June 2002 statement that they never found 
those bodies).

Service treatment records are negative for any complaints or 
findings of PTSD.  At the Veteran's October 1969 service 
separation examination, his psychiatric state was evaluated 
as normal.  

Service personnel records do not show that the Veteran was 
awarded any medals indicative of combat.  As the record 
contains no objective evidence to show that the Veteran 
participated in combat while serving in the military, 
corroboration of his claimed stressors is necessary.

The Veteran has submitted a statement from J.M. who reports 
he served with the Veteran on the same ship during the "Viet 
Nam War in 1967 [through] 1968."  He stated that he (J.M.) 
served on two destroyers, including the USS Fletcher.  He 
stated both ships served terms in Vietnam.  He then reported 
that he recalled taking small arms fire from the beaches on 
Christmas Eve and that the Marines had 300 Viet Cong 
surrounded.  He stated the Viet Cong would not surrender, and 
they emptied all of the magazines on the beach of about 100 
yards.  He noted another incident in which they were fired 
upon from shore while patrolling near the shore.  However, 
J.M did not identify which ship was involved in either 
incident, the year of the first reported incident, or any 
time frame for the second incident.  The Veteran's military 
service began in February 1968, so he clearly did not serve 
with J.M on any ship during 1967.  

In support of VA's attempts to verify the Veteran's two 
claimed military stressor events, the JSRRC provided deck 
logs and historical information for the USS Fletcher for the 
period from 1968 to 1969.  In a September 2008 statement, the 
JSRRC summarized this evidence in a letter to VA.  
Significantly, the JSRRC noted that the December 1968 deck 
logs did not mention that the USS Fletcher received small 
arms fire.  In addition, the JSRRC noted that the March 1969 
deck logs revealed that the USS Fletcher did provide plane 
guard services for the USS Kitty Hawk.  However, nothing was 
noted with regard to searching for the bodies of lost pilots, 
and the Board notes that the Veteran himself has acknowledged 
that his crew never found such bodies.  The Board finds the 
information from JSRRC to be more probative than the 
recollections of J.M. and the Veteran, rendered approximately 
40 years after service.  Further, J.M.'s letter does not 
provide appropriate dates or the ship involved, and he 
references a period of time in which the Veteran was not yet 
in service.  As such, his letter is entitled to little 
probative value.

In summary, the Veteran's claimed stressors have not been 
corroborated.

Turning to the medical evidence, the Veteran underwent a 
private PTSD assessment in November 2002.  On that occasion, 
he described his two military stressor events as well as his 
current symptomatology.  It was noted that the Veteran met 
the first criterion for PTSD, in part, because he was exposed 
to death and serious injury during search and rescue 
missions.  It was noted that some of his symptoms (including 
nightmares, flashbacks of planes, distressing memories 
triggered by planes flying overhead, and avoidance of planes) 
were heightened after the September 11, 2001 terrorist 
attacks.  The private examiner concluded that the Veteran met 
the criteria for a diagnosis of PTSD.  Significantly, 
however, the private examiner went on to suggest that the 
Veteran be given an Axis I diagnosis of alcohol abuse and 
adjustment disorder with mixed anxiety and depressed mood, 
but did not include PTSD in the Axis I diagnoses.

The Veteran underwent a VA PTSD examination in February 2009.  
On that occasion, he reported that two traumatic stressor 
events had caused him to suffer from PTSD, but the 
examination report reflects that he described only one of 
these stressors in detail (i.e., the event involving his ship 
receiving small arms fire).  He also described his current 
symptomatology, including nightmares on a daily basis about 
being shot at on his ship during the small arms fire 
incident.  The Veteran reported that he had completed an 
intensive PTSD program since moving to Oklahoma in 2001, but 
he acknowledged that he was never diagnosed with PTSD while 
attending this program.  [The Board notes that in letters 
dated in July 2007 and July 2008 the Veteran was requested to 
advise VA of all treatment providers, but he did not 
respond.]

The VA examiner concluded that the Veteran had a number of 
symptoms of PTSD.  However, because the Veteran failed to 
note any avoidance of situations which reminded him of his 
two stressor events, the examiner concluded that a diagnosis 
of PTSD was not consistent with the DSM-IV criteria or 
supported by the findings of the current examination.  He 
instead diagnosed the Veteran with severe recurrent major 
depression, alcohol dependence in sustained remission, and 
anxiety disorder not otherwise specified, further stating 
that the latter diagnosis accounted for the Veteran's 
symptoms of PTSD.  Furthermore, the examiner concluded that 
it was less likely than not that the Veteran's symptoms of 
PTSD were caused by the noted stressors.  

In summary, the preponderance of the competent evidence of 
record fails to corroborate the Veteran's claimed stressors, 
nor does it establish that the Veteran suffers from PTSD as a 
result of a verified or corroborated stressor.  Accordingly, 
his claim for service connection for PTSD must be denied.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


